Citation Nr: 1125914	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to April 1946.  He received various decorations evidencing combat including the Combat Infantry Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  In June 2011, the Veteran testified at a Board videoconference hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are amputation of all toes of the right foot including the great toe (rated 30 percent); amputation of the left great toe (rated 30 percent); amputation of four toes of the left foot (rated 20 percent); and bilateral hearing loss (rated 0 percent).  The combined disability rating is listed as 70 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to a TDIU rating, the Board finds that no further discussion of VCAA compliance is warranted.  

Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities are as follows: amputation of all toes of the right foot including the great toe (rated 30 percent); amputation of the left great toe (rated 30 percent); amputation of four toes of the left foot (rated 20 percent); and bilateral hearing loss (rated 0 percent).  The combined disability rating is listed as 70 percent.  The Board notes, however, that after combining these ratings under 38 C.F.R. § 4.25, with consideration of the bilateral factor for the bilateral lower extremities disabilities under 38 C.F.R. § 4.26, the Veteran does meet the minimum schedular threshold requirement.  38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question before the Board is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background.  A review of the record reveals that the Veteran completed three years of high school and that his most recent occupation involved performing electrical appliance repairs.  He reports that he last worked full-time in 1990.  He indicates that he was unable to work, so he retired at that time.  

A June 2008 VA amputation residuals examination report noted that the Veteran's claims file was reviewed.  The Veteran indicated that he served in the Army from December 1943 to April 1946 and that while serving in Luxembourg in December 1944, he was diagnosed with frostbite of both feet.  The Veteran reported that he was shipped to a hospital in France, then transported to England, and then taken to the United States, where he was treated first in New York and later in North Carolina.  He indicated that he underwent amputation of his right toe and then all four right toes of the right foot without loss of the metatarsal heads.  It was noted that the Veteran also underwent amputation of the great toe and all four toes of the left foot, including the metatarsal heads.  

The Veteran reported that he walked without the use of a walker and that he was able to drive.  He indicated that he performed his activities of daily living.  The Veteran stated that he was hospitalized for his feet approximately twenty five years ago due to difficulty with his left amputation site.  It was noted that the Veteran underwent revision of the amputation in the left great toe area at that time.  The Veteran indicated that he was able to ambulate approximately two hundred yards without difficulty.  He remarked that he wore custom shoes with filler inserts in both feet, which were supplied by VA.  The Veteran reported that he had discomfort mainly in the left transmetatarsal amputation site with his shoes off and two callused areas.  He described pain that was mainly tenderness, which he rated as a four out of ten in severity.  It was noted that the Veteran did not use any type of pain medication.  The Veteran stated that he did see a podiatrist intermittently for routine care of the skin on his feet, as his calluses often needed to be trimmed.  

The diagnoses were status post amputation from frostbite of the great toe and all four toes of the right foot, without involvement of the metatarsal heads, and status post amputation of the great toe and all four toes of the left foot, with removal of the metatarsal heads.  The examiner commented that those amputations would not impair the Veteran from performing sedentary employment, but that they would impact physical employment.  

Subsequent private and VA treatment records dated from June 2008 to January 2010 show that the Veteran was treated for multiple disorders, including his service-connected amputations of all toes of the right foot, amputation of his left great toe, amputation of all four toes of his left foot, and his bilateral hearing loss.  

For example, an October 2009 VA treatment entry related an assessment that included status post bilateral transmetatarsal amputations, with replacement of custom molded shoes pending.  Another VA treatment entry, apparently also dated in October 2009, related an impression that included tinnitus and hearing loss.  

At the June 2011 Board hearing, the Veteran testified that his bilateral feet disabilities prevented him from presently working.  The Veteran indicated that he needed to lay down at times because his feet would bother him and that he also had to get up and walk for the same reason.  He essentially reported that he was unable to sit behind a desk because he would need to lie down.  The Veteran stated that he used a cane on and off.  He also reported that he would lose his balance and that he had a hard time going up stairs.  The Veteran further indicated that his legs would become swollen at times.  He related that his circulation problems in his lower extremities were to such a degree that if he sat for any length of time, he would have problems with recirculation in his feet.  The Veteran also testified that his service-connected problems had worsened since 2008.  He specifically remarked that his circulations problems in his feet were worse.  

The Board observes that the Veteran completed three years of high school and that he last worked full-time in 1990 performing electrical appliance repairs.  He indicated that he was unable to work, so he retired at that time.  The Board notes that the examiner pursuant to June 2008 VA amputation residuals examination, indicated that the Veteran's amputation residuals did not impair him from performing sedentary employment, but that they would impact physical employment.  The Board notes, however, that the VA examiner did not address the Veteran's service-connected hearing loss.  Additionally, the examiner did not have access to later treatment reports showing continuing treatment for the Veteran's service-connected disabilities.  Therefore, the Board finds that the examiner's opinion regarding the Veteran's ability to work in an sedentary position was offered without a full understanding and assessment as to the true severity of disability due to the Veteran's service-connected disorders.  

Additionally, the Board notes that at the June 2011 Board hearing, the Veteran testified that his bilateral feet disabilities prevented him from actually working.  The Veteran specifically indicated that he was unable to sit at a desk because he would need to lie down due to circulation problems in his lower extremities.  He also testified that his circulation problems in his lower extremities had worsened since the June 2008 VA amputation residuals examination.  The Board finds that the Veteran's statements at the June 2011 Board hearing are very credible.  

The Board notes that the record contains little, if any, evidence that the Veteran has experience in employment that would qualify him for employment that was both sedentary, but not physical, as indicated by the examiner at the June 2008 VA amputation residuals examination.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's circulation problems in his lower extremities.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered him unable to secure or follow a substantially gainful occupation.  Accordingly, he is entitled to a TDIU rating.  


ORDER

A TDIU rating is granted.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


